OPINION — AG — (1) THE MAKING OF DEBT CANCELLATION CONTRACTS, SUCH AS ARE DESCRIBED BY YOU, CONSTITUTES THE TRANSACTION OF INSURANCE. (2) A NATIONAL BANK MAY NOT LAWFULLY ENTER INTO SUCH CONTRACTS IN OKLAHOMA EXCEPT UPON COMPLIANCE WITH APPLICABLE INSURANCE LAWS OF THE STATE, INCLUDING THE LAW REQUIRING AUTHORITY FROM THE INSURANCE COMMISSIONER TO ENGAGE IN THE BUSINESS OF INSURANCE. (3) THE FACT THAT AN INSTITUTION IS INCORPORATED AS A NATIONAL BANK UNDER THE LAWS OF THE UNITED STATES DOES NOT EXEMPT IT FROM APPLICATION OF THE INSURANCE LAWS OF OKLAHOMA WITH REGARD TO ANY INSURANCE BUSINESS TRANSACTED BY IT.  IN GIVING THIS OPINION, THE AG DOES SO ONLY YOUR SPECIFIC REQUEST, IN VIEW OF THE PROVISIONS OF 36 Ohio St. 1961 305 [36-305], DESIGNATING ATTORNEYS APPOINTED BY THE INSURANCE COMMISSIONER AS THE OFFICIAL LEGAL ADVISORS OF THE INSURANCE DEPARTMENT. CITE: 36 Ohio St. 1961 606 [36-606], 36 Ohio St. 1961 103 [36-103], 36 Ohio St. 1961 104 [36-104], 36 Ohio St. 1961 105 [36-105] [36-105], 36 Ohio St. 1961 102 [36-102], 36 Ohio St. 1961 109 [36-109] (CHARLES NESBITT)